

MOOG INC.
SHORT TERM INCENTIVE PLAN
Effective October 4, 2015


Purpose
The purpose of this Moog Inc. Management Short Term Incentive Plan (the “Plan”)
is to attract, motivate and retain highly qualified executives serving on the
management team of Moog Inc. (the “Company”), and to reward them according to
the success of the Company by paying them annual cash bonuses (“Bonuses”)
contingent on Company performance.


General
This Plan supersedes all prior short-term incentive plans. The senior management
team of the Company has full discretion to interpret, amend or modify the Plan
at its sole discretion, with the exception of the application of the Plan to
executive officers of the Company, which rests with the Executive Compensation
Committee (the “Committee”) of the Board of Directors of the Company.
Notwithstanding the formula described below for determining the amount of Bonus
awards, the determination to make an award under the Plan and, if made, its
allocation, are discretionary. Further, any payments to executive officers under
the Plan are subject to approval by the Committee.


Plan Year
“Plan Year” refers to the fiscal year of the Company.


Eligibility
A Company employee is eligible to participate in the Plan and receive a Bonus
for a Plan Year if the employee:


•
is employed in an “eligible position,” that is, as a Company officer or in a
management level position determined to be in one of the designated E1-E4
Management Tiers;



•
is employed in an eligible position at the start of the Plan Year, or is hired
or promoted into an eligible position during the Plan Year; and



•
except as described below, is employed in an eligible position as a full-time
employee on the date payment of the Bonus for a Plan Year is to be made.



Partial Service
The following rules will apply to employees who are employed in an eligible
position for only a portion of the Plan Year. In foreign jurisdictions (i.e.
outside of the United States of America) modification may be necessary to comply
with local laws:


•
New Hires/Promotions. An employee who is hired into or promoted into an eligible
position during the Plan Year will be eligible to receive a prorated amount of
any Bonus earned, based on the number of full months of employment in an
eligible position during the Plan Year.



•
Retirement. An eligible employee who retires during the Plan Year will be
eligible to receive a prorated amount of any Bonus earned, based on the number
of full months of employment in an eligible position during the Plan Year,
without regard to the requirement that the employee be employed on the payment
date. Where retirement occurs before the end of a fiscal year, the employee will
receive a prorated bonus based on the number of completed months worked during
that year. An employee will be considered a “Retiree” if when at the date on
which employment terminates they are at least age 55 and have completed at least
15 years of service or are aged 65 or over.



•
Disability. An eligible employee who receives long-term disability (“LTD”)
payments during a Plan Year under a Company LTD Plan or policy will receive a
prorated amount of any Bonus earned during the year. Any Bonus payment earned
will be reduced, based on the number of full months the employee is absent on
LTD leave during the Plan Year. LTD leave generally begins after six months of
short term disability leave. An eligible employee will receive employment credit
under the Plan while on short term disability leave.



•
Leave of Absence. An eligible employee on a Company-approved leave of absence
(other than disability leave) that exceeds 90 days will be considered eligible
only for the first 90 days of the leave for purposes of calculating Bonus
payments.



Separate Agreement
An eligible employee’s right to a Bonus under this Plan may be superseded by the
terms of a separate agreement between the Company and the employee that
precludes payment of a Bonus for a Plan Year under certain circumstances or upon
the occurrence of certain events.


Bonus Determinations
Bonuses will be based on both (a) the Company’s year over year percentage
improvement in diluted earnings per share (“EPS”), and (b) free cash flow
conversion (“FCF”). Subject to a maximum payment cap, the Bonus amount payable
to any eligible employee is determined by multiplying the eligible employee’s
base salary by the sum of the following: (i) the product of the percentage
growth in the Company’s EPS for the Plan Year and a multiplier based on the
employee’s position, plus (ii) the product of actual FCF performance for the
Plan Year and a multiplier based on the employee’s position, as expressed in the
following formula:


Base Salary x [(% Increase in EPS x EPS Growth Multiplier) + (Actual % FCF
performance x FCF Multiplier)] = Bonus


The multipliers used in the formula are shown below:
Management Tiers
EPS
Growth
Multiplier
FCF
Multiplier
Maximum Payment Cap
(% Base Salary)
E4
2.25
0.075
60%
E3
1.00
0.033
35%
E2
0.75
0.025
30%
E1
0.50
0.017
25%

The EPS element is a straight multiple of growth, while the FCF element
increases or decreases in line with FCF performance above or below 100%. Any
change to this FCF percentage will be established by the Company each year
within 90 days of the beginning of the Plan Year. All Management Tiers will have
a maximum payment cap based on a percentage of base salary.
Base salary means the annualized base rate of pay as of September 30 of the Plan
Year, prior to any annual salary increase for the following fiscal year. Subject
to adjustment based on local law, base salary does not included bonuses, family
allowances, meal allowances, vacation pay premiums, company car allowances and
other perquisites of employment.


The Bonus formula, including multipliers, payment caps and performance goals,
may be adjusted [within 90 days of the beginning of any Plan Year] at the
discretion of the Committee.


Time and Form of Payment
Any Bonuses payable with respect to a Plan Year will be paid in a lump sum cash
payment following the end of the Plan Year. Payments will typically be made in
December, but in any event will be made no later than March 15 following the end
of the Plan Year.


Miscellaneous
Plan terms for employees in foreign jurisdictions are subject to modification as
necessary to comply with local laws.


Bonuses payable under the Plan are subject to any required federal, state,
local, foreign and other applicable taxes and withholdings.


The Plan will be governed by and construed in accordance with the laws of the
State of New York without regard to principles of choice of laws.


Nothing in the Plan confers upon any employee or other person any rights with
respect to the continuation of employment by the Company or interferes in any
way with the right of the Company at any time to terminate such employment or to
increase or decrease the compensation payable to the employee from the rate in
effect at the commencement of a fiscal year or to otherwise modify the terms of
the employee’s employment.


The Company reserves the right to amend any provision or terminate the Plan at
any time and for any reason, with or without notice.


The Plan and all Bonuses awarded under the Plan are subject to all applicable
policies of the Company, including any recoupment or clawback policy, as may
exist from time to time.




031407.00003 Business 14352415v3

1

